NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BOLORSUKH MUNKHTUMUR;                           No.    18-71377
BAATARTSOGT ERDENETSETSEG,
                                                Agency Nos.       A088-558-350
                Petitioners,                                      A088-558-351

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 9, 2022**
                                  Seattle, Washington

Before: NGUYEN, MILLER, and BUMATAY, Circuit Judges.

      Bolorsukh Munkhtumur and Baatartsogt Erdenetsetseg petition for review of

the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen. We

review the BIA’s decision to deny a motion to reopen for abuse of discretion and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
will reverse only if the decision was arbitrary, irrational, or contrary to law.

Agonafer v. Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017). We may review the

BIA’s decision to deny sua sponte reopening only for legal or constitutional error.

Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016). We have jurisdiction under 8

U.S.C. § 1252, and we deny in part and dismiss in part.

      1.     The BIA did not abuse its discretion in denying Petitioners’ untimely

motion to reopen proceedings on the asylum claim. It found that the asserted change

in country conditions was not material to the claim. Cf. 8 C.F.R. § 1003.2(c)(3)(ii)

(explaining that the time and number limitations to a motion to reopen for asylum

do not apply if evidence of changed circumstances is shown to be “material” and

previously unavailable). Specifically, the BIA determined that even with the new

evidence that Munkhtumur’s ex-husband threatened to harm her, Munkhtumur failed

to establish a nexus between the threat and any alleged protected ground and did not

show that the Mongolian government is unable or unwilling to protect her from the

threat. See Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010) (holding

that for an asylum claim, the applicant must in part show (1) that the persecution was

on account of a protected ground and (2) that the persecution was committed by the

government or by forces it was unable or unwilling to control). Indeed, the BIA

noted that after a previously filed complaint, the ex-husband had been sent to prison

for seven years. Nothing in the motion to the BIA showed that the new evidence


                                          2
was material, and thus, the BIA’s determination was not arbitrary, irrational, or

contrary to law. See Agonafer, 859 F.3d at 1203.

       Further, the other claims raised by Petitioners are meritless. Contrary to what

Petitioners argue, it’s evident that the BIA provided two distinct, cogent reasons for

why the motion to reopen failed. And the fact that the BIA did not address the

evidence that Mongolia now recognizes domestic abuse victims as a class is of no

consequence because even so, the cognizability of a particular social group is

irrelevant when no nexus can be established between the harm and the group. See

Baghdasaryan, 592 F.3d at 1023 (explaining that a successful asylum claim must

show persecution on account of a protected ground).

       The BIA also did not disregard the evidence in support of the motion to

reopen. Although the BIA noted some concerns about Petitioners’ evidence, it went

on to accept the new evidence “irrespective of the reliability of [Munkhtumur’s]

assertion that her former husband intends to harm her” and made its ruling based on

that evidence.

       2.      To the extent that Petitioners challenge the BIA’s decision to deny sua

sponte reopening, this court lacks jurisdiction to review that decision. The BIA

determined that Petitioners’ circumstances were not so exceptional as to warrant sua

sponte reopening, and Petitioners do not allege any legal or constitutional error in

that ruling.


                                           3
PETITION DENIED IN PART AND DISMISSED IN PART.




                        4